NUMBER 13-19-00247-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JEROME WENDALL ELLIS,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The reporter’s record final volume was filed on August 30, 2019, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court previously granted appellant two extensions of time totaling 123 days
to file the brief, and appellant now seeks an additional 60 days from the date of filing the

motion, until March 17, 2020, to file the brief.

       The Court GRANTS appellant’s third motion for extension to file the brief and

ORDERS the Honorable Toni Jones-Holley to file the brief on or before March 17, 2020.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of January, 2020.




                                              2